Citation Nr: 0829294	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-10 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome 
(claimed as a bilateral hand condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to August 
1988.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

This issue was previously before the Board in September 2005 
when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

The preponderance of the medical evidence is against finding 
that the veteran's current carpal tunnel syndrome is related 
to active military service.


CONCLUSION OF LAW

Carpal tunnel syndrome was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

The veteran seeks service connection for carpal tunnel 
syndrome.  He contends that his carpal tunnel syndrome is due 
to his right hand injury in service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  Service incurrence will be presumed for 
certain chronic diseases, such as organic diseases of the 
nervous system, if manifest to a compensable degree within 
one year following separation from active service. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records (SMRs) do not reveal 
any complaint, diagnosis, or treatment for carpal tunnel 
syndrome.  No carpal tunnel syndrome was noted upon 
examination at entry into active service in March 1980.  The 
veteran's SMRs reveal that the veteran was treated for an 
injury to the right hand in August 1985.  A nerve injury was 
not noted.

In a medical opinion letter, submitted by Dr. C.P.G., a 
private physician, in September 1999, the veteran was noted 
to be diagnosed with carpal tunnel syndrome and indicated 
that the veteran reported carpal tunnel syndrome for the 
prior 13 years.  Subsequently, in a note dated in September 
2001, Dr. C.P.G. stated that the veteran has "severe 
tendonitis, carple (sic) tunel (sic) syndrome and chronic 
posttraumatic arthritis of the right hand resulting from an 
injury sustained while in the military August 1985."  Dr. 
C.P.G. gave no rationale for his opinion.

In a VA treatment note dated in March 2001, the veteran was 
prescribed a wrist brace for right wrist pain; however, no 
diagnosis of carpal tunnel syndrome was given.  The veteran 
underwent X-rays of the hands in April 2004 that revealed no 
evidence of fracture, dislocation, or bony lesion.  The 
veteran's hands were noted to be normal.  In a May 2004 VA 
treatment note, the veteran was given a provisional diagnosis 
of carpal tunnel syndrome.

The veteran underwent private electromyograph (EMG) in April 
2004 performed by Dr. J.E.  After examination, Dr. J.E. 
diagnosed the veteran with bilateral carpal tunnel syndrome 
of mild severity.

In April 2004 the veteran was afforded a VA Compensation and 
Pension (C&P) examination in regard to his claim.  The 
examiner noted that the veteran's SMRs reveal that the 
veteran's right hand was injured in August 1985 when it was 
smashed between a machine gun and a vehicle.  The records 
indicated that the veteran had lacerations of the right hand 
with no numbness, good capillary refill, no active bleeding, 
no cut to the tendon, and an intact range of motion.  The 
examiner indicated that the records revealed that the 
veteran's thumb was found on follow up to be neurovascularly 
intact, tendon intact, and have negative X-rays.  The 
examiner noted that subsequent SMRs revealed that the 
veteran's lacerations had healed well.  The examiner noted 
the opinion of Dr. C.P.G.

The veteran reported to the examiner that he had last worked 
as a truck driver and was currently on Social Security 
Administration disability benefits.  He indicated that he had 
continuous pain to the base of his thumb that rated a 10 on 
the pain scale.  The veteran denied flare ups of pain due to 
his pain being at a maximum at all times.  He reported 
circumstances that increased the pain and that warm water 
soaks reduced the pain.  The veteran stated that he cannot 
lift weights, has difficulty pushing, has decreased grip, and 
that the hand swells.  He reported numbness and tingling 
particularly in his right hand and stated that these 
sensations began in 1988.  

Upon examination, the veteran's right hand was noted to be 
tender at the base of the thumb.  The veteran's range of 
motion of the hands and wrists was normal.  The veteran was 
able to hyperextend and to perform oppositional of his thumbs 
bilaterally.  All fingers could reach the proximal crease on 
testing.  The veteran had a positive Tinel's bilaterally, 
radial pulses were 2/2, arm strength was 5/5, and he had no 
weakness with wrist flexion or extension.  He had normal 
biceps and brachioradialis reflexes.  The veteran had equal 
hand grasps.  X-rays revealed no disorders; however, an EMG 
revealed bilateral carpal tunnel syndrome.  The examiner 
diagnosed the veteran with mild bilateral carpal tunnel 
syndrome and rendered the opinion that the veteran's carpal 
tunnel syndrome was not as least at likely as not related to 
the veteran's service-connected injury to the right thumb.  
The examiner opinioned that the veteran's carpal tunnel 
syndrome was likely related to the veteran's repetitive 
motion working as a truck driver.

In light of the evidence, the Board finds that service 
connection for carpal tunnel syndrome is not warranted.  
While the veteran is currently diagnosed with carpal tunnel 
syndrome, the preponderance of the evidence is against 
finding that the veteran's carpal tunnel syndrome is related 
to the veteran's service.  The Board notes that the veteran's 
private physician, Dr. C.P.G., rendered the opinion that the 
veteran's carpal tunnel syndrome on the right was related to 
the veteran's in service injury.  However, the Board affords 
this opinion little probative weight in light of the lack of 
any supporting rational for the opinion.  The Board finds 
that the examination of April 2004 is entitled to great 
probative weight as an examination was conducted, the claims 
folder was reviewed and a thorough rationale was provided.  
This opinion provides very negative evidence against the 
veteran's claim of entitlement to service connection for 
carpal tunnel syndrome.  

While the veteran asserted to Dr. C.P.G. that he had carpal 
tunnel syndrome for 13 years prior to 1999, the competent 
medical evidence, including the veteran's service medical 
records, negate that assertion.  While the veteran is 
competent to report symptoms he has experienced, such as 
tingling and numbness, he is not competent to diagnose his 
condition.  The competent evidence in this case does not show 
a diagnosis of carpal tunnel syndrome until many years after 
service.  Accordingly, as the preponderance of the evidence 
is against a finding that the veteran's carpal tunnel 
syndrome is related to service, service connection for carpal 
tunnel syndrome is denied.  As the evidence does not show 
that the veteran had carpal tunnel syndrome to any degree, 
let alone to a degree of 10 percent in the year following 
separation from service, the provisions of 38 C.F.R. §§ 3.307 
and 3.309 are inapplicable in this case.  

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for carpal tunnel syndrome, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in November 2003 and March 2004 that 
fully addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  

The veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007).

To the extent there is any notice error in this case, the 
presumption of any prejudice is rebutted as the veteran has 
actual knowledge of what is required to substantiate his 
claim.  This is demonstrated by his submission of private 
medical evidence indicating that there is a relationship 
between his current carpal tunnel syndrome and an incident of 
service.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records, dated July 1990 to January 2006.  The veteran 
submitted private treatment records of Dr. C.P.G. (including 
the records of East Central Alabama Medical, Therapy, and 
Wellness Clinic), dated September 1999 to September 2001; Dr. 
J.E., dated in April 2004; Dr. J.H., dated in November 2001; 
University of Alabama, Birmingham, dated in November 1990; 
Dr. R.K., dated in October 1998; Family and Occupational 
Medicine, dated in October 1998; Dr. B.B., dated March to 
April 1999; and Citizen's Baptist Medical Center, dated in 
February 2000.  The appellant was afforded a VA medical 
examination in April 2004.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Entitlement to service connection for carpal tunnel syndrome 
is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


